Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-21-00125-CV

                                  GL LOGISTICS CO., LLC,
                                        Appellant

                                                 v.

                              Erika FLORES and Christian Flores,
                                        Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CVA000265D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s temporary injunction
order signed on March 16, 2021 is AFFIRMED.

       It is ORDERED that appellant shall pay the appellees’ costs of appeal.

       SIGNED August 31, 2021.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice